Title: From Thomas Jefferson to the District of Columbia Commissioners, 24 August 1801
From: Jefferson, Thomas
To: District of Columbia Commissioners


Gentlemen
Monticello Aug. 24. 1801.
Your favor of the 17th. came to hand on the 20th. but as it’s contents required greater consideration and time than the stay of the post and pressure of other business permitted I have been obliged to take another post for it’s answer. the questions indeed which it proposes are so much blended with law that I should have been glad to have had the opinion of the Attorney general for my government: but his distance & the urgency of the case rendering this impracticable, I must venture to form opinions myself; which I shall do the more readily as such of the questions as it is now necessary to determine do not present great difficulties. you state that for the works contemplated now to be done, & the current expences of the year you have a prospect of money sufficient; but that without further paiments there will be a deficiency in the paiment of interest to the state of Maryland on the 1st. of Oct. next to the amount of 10,500. D. & that you cannot rely on voluntary paiments for that sum. when we consider that by the terms of the loan a failure in the paiment of interest gives the state a right to recover the whole principal immediately, and the ruinous distress on the funds of the city which this would induce, duty leaves us but one alternative, to enforce paiments. but as you observe, at the close of the letter, that you have the means of accomplishing the other objects contemplated for the present year, and it is desireable to produce no unnecessary distress, we should limit ourselves to enforce paiment only to the extent of the interest due to Maryland. that a contribution towards this should be required from the sureties to the state of Maryland as well as others, seems both just & lawful. the case as to the principal of these is shortly this. General Forrest being indebted to the city about 33,800. D paiable at short days, becomes security for the city for 50,000. D. payable at a long day. this is no legal payment of his 33,800. D. the contracts have no connection. it is possible that if by subsequent events the affairs of the city were verging to evident bankruptcy, the Chancery might stay his paiment till counter security should be given. but that is not our case. and were he to propose it to the Chancery, we would save them the question by saying, pay the money into the treasury of Maryland & all purposes will be answered, ours of the payment of interest, & his of lessening his responsibility by exactly as much as should be paid. I have heard it suggested that he might object to payment till he is countersecured as to the amount of securityship beyond his debt. but I think no lawyer will say this.—the advance of 10,000. D. by mr Stoddart 9. months before it was due seems justly to entitle him to an equal delay of an equal portion of the note endorsed by him & Genl. Forrest.
To the question whether property sold under the act of Maryland of Dec. 28. 1793. can be resold on default of payment? I should say that act in all cases of sale on credit, authorises a re-sale. it is true that it allows the resale to be for ready money, but if it be on credit, then a 3d. sale for default of paiment is within the very words as well as the purview of the act. and I should extremely doubt whether the purview as well as the letter of this act will not be understood to have, so far as it extends, repealed, in these cases, the general principle which saves the rights of infants till they come of age. but will not all these questions be saved by a voluntary assessment by the debtors themselves, in proportion to their debts respectively, to the amount of the sum we want? less than 5/ in the pound would probably make it up. but if they consent to this, it should be in such a way as to render disappointment impossible.
My idea of the functions of the Board of commissioners is that they are to form resolutions, on which the President has an affirmative or negative. had I been at Washington I would have asked of them to resolve first on what they themselves should think right & have reserved my own opinion for a simple approval or disapproval. it is at their request only, & to avoid the delay which a reference back to them might occasion, that I have presumed to originate propositions, which I do however on the express condition that they shall be deemed of no effect until approved by a vote of the commissioners. as such of them as shall be so approved will then include their opinion as well as that of the President, it will be of less importance which opinion was first given.
I pray you to accept assurances of my high consideration & respect.
Th: Jefferson
